PD-0995-15, PD-0996-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 7/31/2015 9:49:31 PM
AUGUST 6, 2015                                                      Accepted 8/6/2015 9:40:31 AM
                                                                                   ABEL ACOSTA
                                                                                           CLERK




                         No. ________
                  __________________________________________

                                   IN THE
                       TEXAS COURT OF CRIMINAL APPEALS
            __________________________________________
                        KENNETH TURNER,
                             Petitioner,
                                 V.
                         STATE OF TEXAS,
                            Respondent.
__________________________________________________________________

             FIRST MOTION FOR EXTENSION OF TIME
                 TO FILE PETITION FOR REVIEW
__________________________________________________________________

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Petitioner files this First Unopposed Motion for Extension of Time to

File Petition for Discretionary Review under Tex. R. App. P. 10.5(b) and

68.2(c). In support of this motion, Petitioner shows the following:

                                      I.

        The Court of Appeals for the Fifth District in Dallas rendered its

opinion and judgment in Kenneth Turner vs. The State of Texas, No: 05-13-

01486 CR and No: 05-13-01487 CR, on October 29, 2014. Petitioner timely

Motion for Extension                       1
filed his Motion for Rehearing and the Court of Appeals for the Fifth District

in Dallas rendered its opinion affirming the judgment on December 19,

2014. Petitioner timely filed his Motion for En Banc Reconsideration and

the Court of Appeals affirmed the judgment on June 16, 2015. The Petition

for Discretionary Review was due no later than July 16, 2015.

                                       II.

        Petitioner requests an extension of time of thirty days, to August 30,

2015. This is Petitioner’s first request for an extension of time in this case.

                                      III.

        Petitioner relies on the following facts as a reasonable explanation for

the requested extension of time. Petitioner’s counsel, request an extension in

order to adequately brief the complex legal issues presented by this appeal

                                       IV.

        WHEREFORE, PREMISES CONSIDERED, Petitioner prays that

this Court grant this motion for extension of time.




Motion for Extension                         2
                                        Respectfully Submitted,


                                           /s/ Darian Howard
                                        DARIAN HOWARD
                                        SBN: 24067669
                                        P.O. Box 411252
                                        Dallas, Texas 75241
                                        (972)437.3801 (Telephone)
                                        (972)437.3139 (Facsimile)

                                        ATTORNEY FOR KENNETH TURNER




                         CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the above and

foregoing instrument has been served electronically on the Dallas County

District Attorney on this the   31st day of July 2015.




                                                 /s/ Darian Howard       .




                                               Darian Howard

Motion for Extension                       3